Fawcett, J.
The only brief on file in this case is one by the appellants, in which it is stated: “This case, being No. 18350, was advanced and ordered to be heard together with No. 17606. The cause of action on which the recovery is based is the same in both actions, and the only difference between them is as to the damages, and on this question of damages no citation of authority is necessary. We claim them to be excessive in both cases.” In case No. 17606, Roach v. Wolff, ante, p. 43, the action was brought by the widow of the decedent for herself and her minor daughter. After that case was tried and judgment entered, a son was born, and this action was instituted to recover damages on his behalf. As no reason is assigned in the brief why this action cannot be maintained, and the difference, if any, on the question of damages between this action and No. *5117606, Roach v. Wolff, ante, p. 43, not having been pointed out, and it being conceded that the cause of action upon which the recovery is based is the same in both actions, and the evidence substantially the same in both, we do not deem it necessary to make an independent examination of the record in this case. On the authority, therefore, of our judgment in No. 17606, Roach v. Wolff, ante, p. 43, and for the reasons therein stated, the judgment of the district court in this action is
Affirmed.
Barnes, Rose and Sedgwick, JJ., not sitting.